DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9, & 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamamoto (US20190198883) (Provided in Applicant’s IDS filed on April 21st, 2021).
Regarding Claim 1, Yamamoto discloses an electrode for a lithium ion secondary battery (rechargeable battery contains two electrodes, first electrode layer and second electrode layer, [0010], it is the examiner’s position that the instant electrode can be interpreted to be either the first electrode layer or the second electrode layer, [0010], as Yamamoto discloses that the first electrode layer and second electrode layer can be interchangeably positive or negative electrodes, as long as they have opposite polarities, [0078]), the electrode comprising:
A current collector (first electrode layer has a framework that is conductive that acts as current collector, [0010-0011]); and an electrode mixture containing electrode active material (first electrode layer and second electrode layer contain positive electrode active material and negative electrode active material, [0021]), wherein the current collector is a foam porous body consisting of metal (framework acting as current collector, [0011], includes a porous base [0010], where the porous base may be a foam metal made of aluminum or copper, [0057]), wherein the electrode mixture is filled into pores of the foam porous body (pores in interior of porous base may be filled with first electrode layer-[0024], first electrode layer present in pores of porous base-[0069]), and 
Wherein the electrode for the lithium ion secondary battery is rectangular (porous base-10 is rectangular, [0053], porous base-10 includes framework-1 where framework is base of electrode structure, [0055]), and a region spanning at least two adjacent sides is defined as a current collector region (porous base-10 extends across electrode layers, Fig. 4, [0050]).
Regarding Claim 2, Yamamoto discloses the limitations as set forth above. Yamamoto further discloses wherein a current collector tab is connected to the current collector region (Current collector tab-21/22 are connected to porous base Fig. 4, [0050], where the region they connect is the current collector region)
Regarding Claim 3, Yamamoto discloses the limitations as set forth above. Yamamoto further discloses wherein a metal foil is laminated on the foam porous body in the current collector region (current collector tab-21/22 acts as metal foil laminated on the foam porous body in the current collector region, Fig. 4, [0050], current collector tab-21/22 is a thin plate made of metal, [0050], therefore it is the examiner’s position that the current collector tab meet the limitation of a metal foil laminated on the foam porous body).
Regarding Claim 5, 18 & 19, Yamamoto discloses the limitations as set forth above. Yamamoto further discloses wherein the foam porous body is foam aluminum (porous body is metal foam of aluminum, [0057]).
Regarding Claim 6, Yamamoto discloses the limitations as set forth above. Yamamoto further discloses wherein the electrode for the lithium ion secondary battery is a positive electrode (first electrode layer or second electrode layer can be positive electrode, [0021], [0078], as stated in Claim 1, the electrode can be either the first electrode layer or the second electrode layer).
Regarding Claim 9, Yamamoto discloses the limitations as set forth above. Yamamoto discloses wherein the foam porous body is foam copper (porous body is metal foam of copper, [0057]).
Regarding Claim 10, Yamamoto discloses the limitations as set forth above. Yamamoto further discloses wherein the electrode for the lithium secondary battery is a negative electrode (first electrode layer or second electrode layer is a negative electrode, [0021],[0078], as stated in Claim 1, the electrode can be either the first electrode layer or the second electrode layer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, 12, 16, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US20190198883) (Provided in Applicant’s IDS filed on April 21st, 2021).
Regarding Claim 4, 16 & 17, Yamamoto discloses the limitations as set forth above. Yamamoto discloses where the thickness of the first electrolyte layer and second electrolyte layer can each be 2 μm to 500 μm ([0071]), which substantially overlaps the instant claimed range of at least 250 μm.
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Yamamoto to have an electrode thickness of at least 250 μm.
Regarding Claim 8, Yamamoto discloses the limitations as set forth above. Yamamoto further discloses wherein the average particle size of the electrode active material is no more than 10 μm (positive electrode active material has a D50 of 1μm to 30μm, [0081], negative electrode active material has a D50 of 1μm to 30μm, [0085], negative electrode active material of 10 μm, [0153])
It is the examiner’s position that Yamamoto discloses an average particle size of the electrode active material no more than 10 μm as the ranges disclose overlap the instant range of no more than 10 μm, where both the positive and negative electrode have the same range for particle size. Furthermore, as stated in the claim 1 rejection, the electrode of Claim 1 and dependencies Claim 5 and 8 allow the electrode to be either the first electrode layer or second electrode layer, and therefore the negative electrode active material of 10μm meets the limitations of the electrode active material having an average particle size of no more than 10μm. 
Therefore it would be obvious to one of ordinary skill in the art using Yamamoto’s disclosure to optimize the average particle size of the electrode active material being no more than 10 μm.
Regarding Claim 12, Yamamoto discloses the limitations as set forth above. Yamamoto further discloses wherein the average particle size of the electrode active material is no more than 20μm (negative electrode active material has a D50 of 1μm to 30μm, [0085], negative electrode active material of 10 μm, [0153]). 
Therefore, it would be obvious to one of ordinary skill in the art with the disclosure of Yamamoto to optimize the average particle of the electrode active material to be no more than 20 μm.
Regarding Claim 20, Yamamoto discloses the limitations as set forth above. Yamamoto further discloses wherein the foam porous body is foam aluminum (porous body is metal foam of aluminum, [0057]).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US20190198883) (Provided in Applicant’s IDS filed on April 21st, 2021) in view of Dou (CN112447939, see US National Stage Entry, US20220185697, for citations)
Regarding Claim 7, Yamamoto discloses the limitations as set forth above. Yamamoto discloses that the porosity of the first electrode layer and second electrode layer can be optimized between 5% and 50% ([0073]), therefore since the porosity of the electrode layers impacts the density of the electrode, Yamamoto teaches that the electrode layers can optimize their density.
Yamamoto is silent to the density of the electrode mixture being in the range of 2.5 to 3.9 g/cm3.
Dou discloses a positive electrode for a lithium-ion secondary battery ([006]) where the positive electrode has a tap density of 2.3 g/cm3 to 2.8 g/cm3 ([0016]). Dou teaches that this positive electrode active material with a tap density in the range disclosed allows for relatively high energy density ([006]). Dou further discloses that the compacted density of the positive electrode under pressure can be 3/1 g/cm3 to 3.8 g/cm3 ([0017]). Dou teaches that this range helps enable the battery to have a relatively high energy density and improved cycling performance ([0017]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode mixture density of Yamamoto with the teachings of Dou to have an electrode mixture density in the range of 2.5 to 3.8 g/cm3. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US20190198883) (Provided in Applicant’s IDS filed on April 21st, 2021) in view of Kwak (US20180047980).
Regarding Claim 11, Yamamoto discloses the limitations as set forth above. Yamamoto discloses that the porosity of the first electrode layer and second electrode layer can be optimized between 5% and 50% ([0073]), therefore since the porosity of the electrode layers impacts the density of the electrode, Yamamoto teaches that the electrode layers can optimize their density.
Yamamoto is silent to the density of the electrode mixture being in the range of 0.9 to 1.8 g/cm3.
Kwak discloses a cathode electrode active material for a lithium secondary battery that has a tap density of 1 g/cm3 to 2 g/cm3, and more preferably 1.2 g/cm2 to 1.7 g/cm2 ([0092]). Kwak teaches that this density range optimizes for effective improvement to energy density ([0092]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode mixture density of Yamamoto with the teachings of Kwak to have an electrode mixture density in the range of 0.9 to 1.8 g/cm3. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US20190198883) (Provided in Applicant’s IDS filed on April 21st, 2021) in view of Park (20190013506).
Regarding Claim 13, Yamamoto disclosed the limitations as set forth above. Yamamoto discloses where the first electrode layer and second electrode layer can be connected to the ionic conductor layer, or separator, which a binder, where the electrode layers have opposite polarities (electrode layers bonded to ion conductor layer through a binder-[0021], ionic conductor layer acts as a solid electrolyte separator-[0090-0091], electrode layers have opposite polarities where one is positive other is negative-[0078]).
Therefore it is the examiner’s position that because the electrode layers are bonded to the support, which consisted of the separator and framework, which is part of the current collecting layer, through a binder and are placed on opposite sides of the support (first electrode layer fixed to surface of the framework, second electrode layer sixed to surface of ionic conductor layer-[0021]), and therefore create a unit laminated body where at least one of the positive electrode and the negative electrode is the electrode for lithium ion secondary batteries according to instant claim 1.
Yamamoto is silent to the use of a plurality of unit laminated bodies having a positive electrode and a negative electrode laminated via a separator or solid-state electrolyte layer.
Park discloses an electrode stack with unit laminated bodies of a positive electrode and negative electrode laminated via a separator (Fig. 1, positive electrode-22, negative electrode-30, separator interposed in between, [007]), where several stacks of a positive electrode/separator/negative electrode are formed. Park further discloses a first electrode group and second electrode group having a structure in which electrodes are stacked in a positive electrode/separator/negative electrode (Fig. 4, electrode groups-210/220, [0049]). Park teaches the electrodes are stacked in order to increase energy density of the battery ([0011]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode stack of Yamamoto with the teachings of Park to have a plurality of unit laminated bodies having a positive electrode and a negative electrode laminated via a separator or solid-state electrolyte layer. This modified structure would yield the expected result of improved energy density of the battery.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US20190198883) (Provided in Applicant’s IDS filed on April 21st, 2021) in view of Park (US20190013506) further in view of Tan (US20170018798).
Regarding Claim 14, Yamamoto in view of Park discloses the limitations as set forth above. 
Yamamoto discloses that each of the first electrode layer  and second electrode layer can have thickness in the range of 2 μm to 500 μm ([0071]), but is silent to the thickness of the electrode being at least three times the thickness of the other electrode in the laminate.
Tan discloses a positive electrode that has a thickness substantially greater than the negative electrode, where the positive electrode can be three fold, four fold or five fold or thickness than the negative electrode-([0044]). Tan teaches that this electrode structure allows for higher energu densities to be achieved for the battery ([0010]). Tan further teaches that these electrodes can be used in a lithium ion battery ([0063]).
Therefore, it would be obvious to modify the electrode in the laminate of Yamamoto in view of Park with the teachings of Tan to have the electrode in the laminate have a thickness of at least three times the thickness of the other electrode. This modified structure would yield the expected result of higher energy density for the battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728